Per Curiam.
This matter having been remitted by the Court of Appeals for this court to determine whether disciplinary action should follow our determination that the charge relating to the retention of the money paid by Joseph Thomas to satisfy a judgment is sustained, the court has reached the determination that disciplinary action should follow and, therefore, severely censures and reprimands the respondent for his unprofessional conduct as specified in the charge, which has been sustained.
All concur, except Edgcomb, J., who dissents and votes to suspend the respondent for one year. Present ■— Sears, P. J., Edgcomb, Crosby and Lewis, JJ.
Order entered severely censuring and reprimanding respondent for his unprofessional conduct as specified in the charge concerning the retention of money paid by Joseph Thomas to satisfy a judgment, which has been sustained.